The petition for a rehearing is denied.
Plaintiff, as appellant, to sustain her claim that the court below erred in striking out the four paragraphs of her complaint as irrelevant and immaterial, which sought to recover damages for defendant's failure to take possession and collect rent after the year of redemption expired from the foreclosure of the trust deed or mortgage *Page 360 
securing the note of plaintiff and other note holders, had to take the legal position that there had been a valid foreclosure so that title had passed and defendant, as trustee, held it for plaintiff and the other beneficiaries of the trust. So, taking the four paragraphs as relevant and material, we construed the rest of the complaint so as to harmonize therewith. It was not intended to decide any controversy between the parties except as based upon the complaint as it now reads.